Citation Nr: 1418183	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Lincoln, Nebraska RO has assumed the role of agency of original jurisdiction.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds further evidentiary development is required regarding the issue of entitlement of TDIU. 

The Veteran is service-connected for three disabilities-namely, left shoulder replacement, rated 50 percent disabling, left shoulder glenohumeral arthritis, rated 30 percent disabling and tinnitus, rated 10 percent disabled.  A combined 60 percent rating is in effect.  The Veteran, accordingly, does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115   (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Veteran argues he is unable to work due to his service-connected disabilities.  During his 2012 Board hearing through his representative, the Veteran argued that his trouble sleeping and functional effects from his shoulder disabilities prevented him from working.  He asserts the VA treatment records reflecting that he was lifting weights were not accurate because he did not use his left arm to lift and his ability to lift was limited not only by pain but also weakness.  The Veteran also described having numbness in his fingers and a limitation in his reach when grabbing items.  He further highlighted he does not have his high school GED or diploma.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In light of the Veteran's contentions during his hearing, the Board feels that a new examination addressing the impact of his service-connected disabilities on his employability is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO/AMC should afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.  The examiner should interview the Veteran as to his employment and education history. 

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected disabilities, left shoulder replacement, left shoulder glenohumeral arthritis and tinnitus, either individual or in combination with each other) are sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment.  

In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  The examiner should also comment on the Veteran's contentions regarding the impact of sleep trouble on his ability to work and the impact of the numbness in his fingers, if any.  

The supporting rationale for all opinions expressed must be provided.

2.  Thereafter, claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

3.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


